Citation Nr: 0826307	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  04-17 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than June 5, 
1997, for the grant of total disability based upon individual 
employability (TDIU).

2.  Entitlement to an initial rating in excess of 30 percent 
for herpes simplex Type I and Type II (HSV).  


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1964 to 
October 1968, and from December 1974 to October 1976, 
including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from numerous rating decisions.  An August 
1989 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada, granted service 
connection for herpes virus hominis, Type II, active, and 
assigned a 10 percent disability evaluation.  The veteran 
appealed, and a November 1990 Board decision denied the claim 
for an increased initial rating.  The veteran appealed the 
latter determination to the United States Court of Appeals 
for Veterans Claims (Court), and an August 1992 Order of the 
Court remanded the case for further development.  Thus, an 
April 1993 Board decision remanded the case for a VA 
examination and to obtain other federal records.  

In November 1995, the Board granted a 30 percent disability 
evaluation for service-connected HSV, to include Type I and 
Type II.  A February 1996 rating decision implemented the 
Board's decision.  A December 1996 Board decision (addressing 
other issues then in appellate status) found that a notice of 
disagreement had been filed with the February 1996 rating 
decision that assigned a 30 percent rating for service-
connected HSV; thus, the Board remanded the matter so the RO 
could issue a statement of the case.

A July 1997 Board decision subsequently determined that the 
veteran had failed to perfect a substantive appeal and 
dismissed the issue of a rating in excess of 30 percent for 
HSV for lack of jurisdiction.  The record reveals, however, 
that the veteran had, in fact, filed a timely VA Form 9 that 
had not been associated with the claims file, as the Board 
recognized in a July 1998 decision.  A subsequent August 1998 
Board decision remanded the increased rating issue for a VA 
examination.  Finally, the RO issued a June 2000 supplemental 
statement of the case addressing the matter of an increased 
rating for HSV (an August 2000 VA Form 21-4138 indicated that 
the veteran still sought greater compensation for his 
service-connected HSV disability).  

A June 2000 rating decision granted entitlement to TDIU, 
effective June 5, 1997.  The veteran filed a notice of 
disagreement contending that the benefit should have been 
granted effective March 1, 1990.

A March 2004 statement of the case (SOC) addressed both 
issues as noted on the cover page of this decision (along 
with several others).  The veteran's April 2004 VA Form 9 
noted that he had read the SOC and was appealing only the 
issue regarding an earlier effective date for TDIU (and PTSD 
which was adjudicated in a July 2006 Board decision).  
Notably, the appeal regarding a rating in excess of 30 for 
HSV had already been perfected prior to the March 2004 SOC-
thus, the Board does not consider that issue to have been 
withdrawn simply because the veteran did not mention it on 
the April 2004 VA Form 9 with the other pending issue.  

In July 2006, the Board remanded the veteran's claims to 
provide him with appropriate VCAA notice and a statement of 
the case, which included the regulations concerning earlier 
effective dates.  The remand order also requested that all 
outstanding treatment records be obtained and associated with 
the claims file.  The appropriate action was taken, and the 
veteran's case is appropriately before the Board for review.  

Jurisdiction has subsequently been shifted to the St. 
Petersburg, Florida, RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to June 5, 1997, the veteran had two service-
connected disabilities with a combined evaluation of 40 
percent, and as such he did not meet the threshold 
requirements for a grant of TDIU.

3.  In June 2000, the veteran was awarded service connection 
for anxiety disorder with panic disorder and agoraphobia as 
secondary to his service-connected HSV.  He was granted a 50 
percent rating, effective June 5, 1997-the date this 
disability was first found to be related to service.  The 
veteran was then awarded a combined rating of 70 percent and 
he met the threshold requirements for a grant of TDIU. 

4.  The veteran's HSV is manifested by tissue loss and 
cicatrization, in addition to marked discoloration and color 
contrast of his scars.

5.  The veteran's scars are not considered a complete or 
exceptionally repugnant deformity of one side of the face or 
a marked or repugnant bilateral disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to June 5, 1997, for the grant of TDIU have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007). 

2.  The criteria for a rating in excess of 30 percent for 
HSV, Type I and Type II, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic 
Codes 7800, 7806 (effective prior to and since August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in July 2006, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims for an earlier effective date and for an 
increased rating, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in that same letter.  As such, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the July 2006 notice was not given prior to the 
appealed AOJ decisions.  The Court specifically stated in 
Pelegrini, however, that it was not requiring the voiding or 
nullification of any AOJ action or decision if adequate 
notice was not given prior to the appealed decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in July 
2006 and a Supplemental Statement of the Case was issued 
subsequent to that notice in February 2008, the Board finds 
that notice is pre-decisional as per Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

Earlier effective date

The veteran has alleged entitlement to an effective date 
prior to June 5, 1997, for the grant of TDIU.  In his 
substantive appeal, the veteran contended that he 
continuously prosecuted his claim since March 1990 (although 
his claim was initially submitted in February 1990).

A claim for a TDIU, is in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420.  A TDIU claim 
is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400.  The earliest date that it is factually ascertainable 
that an increase in disability occurred may be assigned if 
the request for an increase is received within one year from 
such date, otherwise, the date of receipt of claim must be 
assigned.  See 38 C.F.R. § 3.400(o)(2).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  For the above purpose of one 60 percent disability, 
or one 40 percent disability in combination, disabilities 
affecting a single body system, e.g., orthopedic, digestive, 
respiratory, cardiovascular-renal, and neuropsychiatric, will 
be considered as one disability. 

The veteran initially applied for TDIU in February 1990 and 
it was denied in a February 1990 rating decision.  Following 
that initial denial, the veteran applied and was denied TDIU 
in multiple rating and Board decisions.  

Just prior to the June 2000 rating decision, the veteran had 
service connection for HSV, with a 30 percent rating and had 
service connection for status-post left orchiectomy, with a 
10 percent rating.  The veteran's combined rating was 40 
percent.  

The veteran was treated for multiple psychiatric disabilities 
over the years.  But, upon a Social Security Administration 
(SSA) psychiatric evaluation on June 5, 1997, the veteran was 
noted to be unable to secure employment due to his 
psychiatric disability secondary to his service-connected 
HSV.  The June 2000 rating decision granted service 
connection for anxiety disorder with panic disorder and 
agoraphobia as secondary to his service-connected HSV.  The 
veteran was awarded a 50 percent rating, effective June 5, 
1997-the date in which a nexus was found between his 
psychiatric disabilities and his service-connected HSV and 
the date in which the combined rating of his service-
connected disabilities was 70 percent.  

The Board notes that prior to June 5, 1997, the veteran had a 
combined disability rating of 40 percent-below the threshold 
for entitlement to a schedular TDIU.  As such, a finding of 
TDIU prior to June 5, 1997 is not warranted.  

Although the Board appreciates the veteran's contention that 
he should be entitled to TDIU as of February 14, 1990-the 
date of his initial claim of TDIU, the veteran was not 
entitled to TDIU prior to June 5, 1997, due to the inability 
to meet the threshold requirements for a grant of that 
benefit.  Further, there was insufficient clinical evidence 
to establish that he was unemployable.  

The Board is aware of the veteran's contentions that he was 
unemployable prior to June 5, 1997.  Even if he were so, he 
did not meet the threshold requirements for a grant of TDIU.  
Thus, June 5, 1997, is the date in which it was factually 
ascertainable that his psychiatric disability was related to 
service and also that his combined rating reached the 
threshold requirements for TDIU pursuant to the regulations.  
The veteran's appeal is denied.  

Increased rating

The veteran contends that he is entitled to a rating in 
excess of 30 percent for his service-connected HSV, including 
Type I and Type II.  His main contention is that when he 
experiences a HSV outbreak, he finds it to be repugnant and 
is reluctant to be seen in public.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

The veteran seeks a rating in excess of 30 percent for his 
service-connected HSV.  
The criteria for evaluating skin disorders were amended in 
August 2002.  The veteran was most recently evaluated for his 
HSV under the old criteria for Diagnostic Code 7800 in a 
November 1995 Board decision.

When a law or regulation is enacted or a new regulation is 
issued while a claim is pending, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  Where that statute or regulation 
is silent, VA must determine whether applying the new 
provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If so, VA 
ordinarily should not apply the new provision to the claim.  
If there are no resulting retroactive effects, VA ordinarily 
must apply the new provision-however, at no point prior to 
the effective date of that provision.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  See also, 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).  The former 
criteria, however, if more favorable, may be applied 
prospectively without any such limitations as to the 
effective date of its issuance.

The former criteria did not have a specific Diagnostic Code 
that addressed herpes.  Prior to August 30, 2002, 38 C.F.R. § 
4.118, Diagnostic Code 7800, pertaining to disfiguring scars 
of the head, face, or neck, provided that a 10 percent rating 
for moderate disfiguring scars of the head, face, or, neck.  
A rating of 30 percent required severe disfiguring scars of 
the head, face, or, neck, especially if producing a marked 
and unsightly deformity of eyelids, lips, or auricles.  A 
maximum 50 percent rating is assigned for scars of the head, 
face or neck if they cause a complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  Where there were tissue 
loss and cicatrization, in addition to marked discoloration, 
color contrast, or the like, the next higher evaluation would 
be assignable.

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7806, pertaining to eczema, provided that when the skin 
disorder involved an exposed surface or area and there was 
exfoliation, exudation, or itching.  A 30 percent rating 
required exudation or itching constant, extensive lesions or 
marked disfigurement.  A maximum 50 percent rating is 
assigned for eczema with ulceration or extensive exfoliation 
or crusting or for exceptionally repugnant eczema.

Under the current version of Diagnostic Code 7800, an 80 
percent rating is warranted when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features; or, with six or 
more characteristics of disfigurement.  A 50 percent rating 
is warranted when there is visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features; or, with four or five 
characteristics of disfigurement.  A 30 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features; or, with two or three characteristics of 
disfigurement. 

The 8 characteristics of disfigurement are: a scar 5 or more 
inches in length; a scar at least one-quarter inch wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches, skin 
texture abnormal in an area exceeding six square inches; 
underlying soft tissue missing in an area exceeding six 
square inches; and skin indurated and inflexible in an area 
exceeding six square inches.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (1).

The current version of Diagnostic Code 7806, sets out the 
criteria for evaluating dermatitis or eczema.  A 30-percent 
rating is assigned for 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of 6 weeks or more, but 
not constantly, during the past 12-month period.  More than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or constant or near constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs was required during the past 12-month period is 
assigned a 60-percent rating.  See 38 C.F.R. § 4.118.

A note to the revised rating criteria provides that 
dermatitis or eczema may also be rated as disfigurement of 
the head, face, or neck, (DC 7800) or scars (DCs 7801-7805) 
depending upon the predominant disability.  

The veteran's service medical records (SMRs) reflect a 
January 1975 entry that the veteran was seen for and 
diagnosed as having herpes.  In March 1976, the veteran was 
treated for multiple outbreaks of Type II herpes simplex of 
the penis. 

In a treatment note, presumably dated in October 1985, the 
veteran was noted to have 2 to 3 pustular lesions on his 
right cheek.  

In August 1986, the veteran sought treatment for his HSV and 
acne vulgaris.  Upon physical examination, a few cystic acne 
lesions were found on his face, but there were no herpetic 
lesions found.  He was assessed as having HSV, Type I and 
Type II with occasional recurrences, and cystic acne.  

A September 1986 Allen Park VAMC treatment note reflects the 
veteran's diagnosis of herpes simplex.  The veteran was noted 
to have no lesions present except for one yellow crusted 
lesion on his lip.  

In a March 1988 VA treatment note, the veteran complained of 
a rash on his penis.  The veteran developed 2 pigmented 
macular/papular lesions on the shaft of his penis.  The 
examining personnel found no evidence of vesicle, erythema or 
ulceration.  The veteran was assessed as having post 
inflammation hyperpigmentation of undeterminable etiology.

In an October 1988 VA treatment note, the veteran was noted 
to have a few hyperpigmented papules.  He was assessed as 
having acne vulgaris.  

The veteran underwent follow-up VA treatment in March 1989 
for his acne vulgaris.  No notations were made regarding 
papules or scarring.  

In a letter dated in December 1988, a VA dermatologist 
indicated that the veteran's HSV had its onset during 
service.  The dermatologist did not indicate the extent of 
this condition.  

The veteran sought treatment in July 1991 and was not noted 
to have any active blisters or lesions.  He reported a 
history of herpes on his lips and genitals.  The treating 
personnel questioned whether the veteran may have acne versus 
HSV and there was no evidence of either upon physical 
examination.

In a letter dated in November 1991, a VA dermatologist 
indicated that the veteran had two clinical lesions located 
on the right corner of his lower lip and another on the shaft 
of his penis.  The dermatologist indicated that the veteran 
had herpes simplex at the two sites which were intermittently 
active over the years.  

In January 1992, the veteran was seen for a follow-up 
regarding treatment for a skin lesion in December 1991.  The 
veteran was noted to have a few papules and pustules on his 
face.  

In April 1992, the veteran sought treatment for facial 
folliculitis with past inflammation and hyperpigmentation.  
Objectively noted were hyperpigmented papules in his bearded 
area.  He was assessed as having low-grade folliculitis.  

In a July 1992 treatment note, the veteran reported 
experiencing herpetic lesions approximately once per month on 
his face, mouth, including his tongue, and on the shaft of 
his penis.  He reported that these outbreaks last from 10 
days to 2 weeks.  The physical examination revealed no 
obvious lesions on his skin.  The veteran was assessed as 
having HSV, Type I and Type II, outbreaks resolved 2 weeks 
prior.  

A March 1993 VA progress note (from an unidentifiable VAMC) 
reflected that the veteran had a history of acne and he was 
seeking a refill of his retin A treatment.  The veteran's 
left lip was noted to have several 3 mm erythematous papules 
covering a 3 X 5 cm area.  The veteran was assessed as having 
acne vulgaris, resolved and possible eczema.  

June 1993 and July 1993 treatment notes reflected the 
veteran's treatment for recurrent HSV.  The veteran was noted 
to have 5 follicular lesions on his face.  

In June 1993, the veteran underwent a VA examination 
regarding his claimed HSV.  He reported recurrent blistering 
episodes on his face, generally occurring monthly, and 
lasting for one to two weeks.  The veteran reported that he 
experienced an outbreak of blisters on his genitalia in 
January 1989.  Objectively, the examiner indicated that the 
veteran had a 2 X 2 cm macular area of erythema with some 
hypomelanosis of the left lip and beneath the left lip.  Upon 
examination of the veteran's genitalia, the examiner noted an 
area of hyper- and hypomelanosis along the penile shaft.  The 
veteran had no other lesions present-other than 5 follicular 
papules scattered across his face.  Some of the lesions were 
red and flat on the face, and others were red and elevated, 
scattered across the face in 3 to 5 mm papules and 
hyperpigmented.  The penile shaft had a 1 to 2 mm area of 
deep pigmentation.  Upon physical examination and review of 
the veteran's photographs, the examiner indicated that the 
veteran experienced outbreaks 1/3 to 1/2 of the time-based 
upon the veteran's reported history of experiencing monthly 
attacks.  The veteran refused to have pictures taken of the 
lesions and scars.  The veteran was ultimately diagnosed as 
having HSV of the face and probable HSV of the genitalia.  

Upon an October 1993 follow-up appointment for his HSV and 
acne vulgaris, the veteran was noted to have no active 
lesions on his face and no penile lesions.  He was noted, 
however, to have hyperpigmented macules around his mouth.  
The veteran was again assessed as having HSV and acne 
vulgaris.  

As noted in the section above, the veteran underwent a 
psychological examination for the SSA in June 1997.  The 
psychologist did not perform a physical examination, but 
indicated that the veteran had social phobia due to his HSV.   

In February 1998, the veteran underwent a General Medical 
Examination at the Las Vegas VAMC.  The veteran was noted to 
have small, round, hyper to hypopigmented scars across his 
face.  The scars were not tender to palpation, and were 
smooth, slightly depressed and nonadherent to the underlying 
tissue.  Upon physical examination of the veteran's genital 
area, there was no evidence of erythema, edema, lesions or 
discharge.  No diagnosis or assessment was made regarding the 
veteran's history of HSV.  

The veteran underwent a February 2000 VA examination 
regarding his HSV.  The veteran reported being told by 
doctors that there is no specific treatment for his HSV 
outbreaks and he would have to let them run their course.  
The veteran advised that he experiences "agoraphobia" when 
he is having a herpetic outbreak-as well as experiencing 
various other conditions.  At the time of the examination, 
the veteran submitted documentation regarding his condition-
including a November 1991 letter describing the emotional and 
economic impact that the veteran's herpetic lesions had on 
him.  This letter indicated that from 1/3 to 1/2 of the time, 
the veteran had disfiguring eruptions and outbreaks.  The 
veteran advised that when he had an eruption, he experienced 
itching and exudation, which he found repugnant.  He also 
submitted a letter from another physician indicating that the 
veteran's photos depicted the disfiguring eruptions he 
experienced with his monthly attacks.  

The veteran did not have any lesions on his penis at the time 
of this examination.  The examiner noted that the veteran had 
darkened macules on his face and the veteran reported that 
this is where he previously had herpetic lesions.  The 
veteran denied a history of pseudofolliculitis barbae, razor 
bumps or acne.  The examiner noted areas of hyperpigmentation 
on his face.  

Upon physical examination, the veteran was not noted to have 
gingivostomatitis or lymphadenopathy in the groin.  He was 
noted to possibly have lymphadenopathy in the right cervical 
area.  The veteran had no ulceration, exfoliation or 
crusting, but advised that he experienced these symptoms 
during herpetic outbreaks.  By his history and upon review of 
photos showing his skin eruptions, the examiner diagnosed the 
veteran as having herpes simplex.  

In a June 2000 Reno VAMC treatment note, the veteran advised 
that he had a history of HSV and also complained of acne 
lesions.  Upon physical examination, the veteran was noted to 
have one acne pustule and some hyperpigmentation in his beard 
area.  The veteran was assessed as having a history of HSV 
and acne vulgaris.  

A September 2000 VA treatment note from the Reno VAMC 
reflected the veteran's complaints of two pustules on the 
shaft of his penis.  The veteran advised that he had a life-
long history of this with no pain.  No diagnosis was made and 
the veteran was told to return in one year.

Detroit VAMC treatment records, dated December 1993 to 
January 2004, only note the veteran's history of HSV since 
service.  Houston VAMC treatment records, dated from December 
2001 to May 2002, indicated a history of eczema and facial 
scars, but no further notation was made.  

The veteran's Las Vegas VAMC treatment records, dated from 
September 1997 to January 2002, reflect one treatment, in 
August 2000, for a large and swelling lump on the shaft of 
his penis.  He indicated that the lump was painless and the 
nurse indicated that the veteran had impaired skin integrity 
with the potential for infection, but no formal diagnosis was 
made.  That same month, the veteran was noted to have a 
lesion on his lower lip, but again, no diagnosis was made.  

The veteran underwent treatment at the Philadelphia VAMC from 
July 2002 to October 2003.  In July 2002, the veteran sought 
treatment complaining of a rash.  The rash was located in the 
groin and was found to be tinea cruris.  

Miami VAMC treatment records, dated from February 2002 to 
June 2005 reflect no specific treatment for HSV.  The veteran 
sought VA treatment in May 2004 for lesions on his face.  The 
veteran advised that he experienced this condition for a long 
period of time and treated it with retin A gel.  Upon 
physical examination, he was noted to have a few erythematous 
papules on both cheeks, the lower jaw area and on his chin.  
He had hyperpigmented patches on his cheeks, forehead and 
chin.  The veteran was assessed as having acne vulgaris and 
melasma.  In August 2004, the veteran sought VA dermatology 
treatment.  He was noted to have a history of acne and 
melasma and was there for a refill of retin A cream.  Upon 
physical examination, he was noted to have a few 
hyperpigmented plaques on his face and a few scars on his 
cheeks.  He was assessed as having acne scarring.  In 
September 2004, the veteran sought treatment for a red, scaly 
rash on his groin and penis.  He was assessed as having tinea 
cruris.  

The Board notes that the veteran submitted treatise evidence 
in the form of articles regarding herpes and related 
disorders.  There is no evidence that the veteran's HSV was 
the specific subject of these articles.  The Board also notes 
that the veteran submitted numerous statements and copies of 
documentation already of record with his personal notations.  

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to a rating in excess of 30 
percent for HSV, Type I and Type II, as the evidence does not 
support a higher, 50 percent rating-whether under the old 
version of Diagnostic Code 7800 or under its revised version.  
The veteran has been treated for acne vulgaris and HSV over 
the years, however, the clinical evidence of record does not 
support the next higher rating as he does not experience 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  As 
noted in the November 1995 Board decision, the evidence of 
record supported an increased rating from 10 percent to 30 
percent, because in addition to tissue loss, the veteran's 
scarring included cicatrization, marked discoloration and 
color contrast.  This discoloration and cicatrization was 
evident in the photographic evidence of record.  Finally, the 
veteran's disability does not result in visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features, or with four or five 
characteristics of disfigurement as described above.  

The Board finds that the veteran's predominant disability is 
the scarring associated with his HSV, as there is little 
clinical evidence of record regarding his claimed monthly 
outbreaks of HSV.  There is evidence that the veteran sought 
treatment for pustules and lesions associated with his HSV 
and acne vulgaris, but many of these records reflected 
treatment following resolution of the outbreak.  Moreover, 
there is no evidence of record to support a finding that the 
veteran's condition was analogous to experiencing eczema with 
ulceration or extensive exfoliation or crusting or for 
exceptionally repugnant eczema under the former Diagnostic 
Code 7806.  Additionally, the evidence of record does not 
reflect that more than 40 percent of the veteran's entire 
body or more than 40 percent of exposed areas affected, or 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs was required 
during the past 12-month period as required for a higher, 60 
percent rating-as required under the current version of 
7806.  The veteran's HSV outbreaks occur in his mouth, on his 
face and on his penile shaft, and has been treated with retin 
A.  

The veteran's main contention is that his disability is 
repugnant in nature and impacts his employment and everyday 
life.  The Board notes that the veteran is currently awarded 
service connection for anxiety disorder with panic disorder 
and agoraphobia secondary to his service-connected HSV.  This 
award takes into consideration the claimed repugnant nature 
of the veteran's disability.  

The Board has reviewed the possibility of issuing staged 
ratings under Hart, but finds the evidence does not warrant 
staged ratings under these circumstances.  Thus, a rating in 
excess of 30 percent for his service-connected HSV Type I and 
Type II is denied.  

Extraschedular considerations

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  Additionally, the veteran is current 
awarded TDIU benefits due to his unemployability.  The Board 
has been similarly unsuccessful in locating exceptional 
factors.  Specifically, the veteran has not required frequent 
periods of hospitalization for treatment of his HSV.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  38 C.F.R. § 4.1 specifically states, "Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to his 
service-connected HSV, the Board finds that the 30 percent 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


ORDER

An effective date earlier than June 5, 1997, for grant of 
TDIU is denied.

An initial rating in excess of 30 percent for HSV, Type I and 
Type II, is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


